Name: Commission Regulation (EC) NoÃ 146/2007 of 15 February 2007 amending Regulation (EEC) NoÃ 3440/84 as regards conditions for certain trawls for vessels operating pump aboard systems
 Type: Regulation
 Subject Matter: fisheries;  technology and technical regulations
 Date Published: nan

 16.2.2007 EN Official Journal of the European Union L 46/9 COMMISSION REGULATION (EC) No 146/2007 of 15 February 2007 amending Regulation (EEC) No 3440/84 as regards conditions for certain trawls for vessels operating pump aboard systems THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 850/98 of 30 March 1998 for the conservation of fishery resources through technical measures for the protection of juveniles of marine organisms (1), and in particular Article 48 thereof, Whereas: (1) Commission Regulation (EEC) No 3440/84 (2) sets out detailed rules concerning the attachment of devices to trawls, Danish seines and similar nets. (2) In order to ensure the safety of the crews, supplementary measures on technical conditions as regards vessels operating pump aboard systems, which do not affect selectivity, should be implemented in 2007. (3) Regulation (EEC) No 3440/84 should therefore be amended accordingly. (4) The measures provided for in this Regulation are in accordance with the opinion of the Committee for Fisheries and Aquaculture, HAS ADOPTED THIS REGULATION: Article 1 In Article 8 of Regulation (EEC) No 3440/84 the following paragraph 4 is added: 4. By way of derogation of the provisions laid down in paragraph 2, it shall be permitted for vessels operating pump aboard systems to attach a codline at a distance which is no more than 10 m from the rear meshes of the codend, when fishing with trawls with a mesh size of less than 70 mm. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 February 2007. For the Commission Joe BORG Member of the Commission (1) OJ L 125, 27.4.1998, p. 1. Regulation as last amended by Regulation (EC) No 2166/2005 (OJ L 345, 28.12.2005, p. 5). (2) OJ L 318, 7.12.1984, p. 23. Regulation as last amended by Regulation (EEC) No 2122/89 (OJ L 203, 15.7.1989, p. 21).